Order entered October 31, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-01049-CV

           IN THE ESTATE OF ROBERT S. KAM, DECEASED

                  On Appeal from the Probate Court No. 3
                           Dallas County, Texas
                   Trial Court Cause No. PR-11-01368-3

                                   ORDER

      Before the Court is court reporter Charletta Breed’s October 27, 2022

request for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the record be filed no later than November 8, 2022.


                                          /s/   BILL PEDERSEN, III
                                                JUSTICE